                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CASE NO. 3:20-CV-401-MOC-DCK

 JOSHUA BROWN,                                         )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )     ORDER
                                                       )
 WHOLE FOODS MARKET GROUP, INC.,                       )
 d/b/a WHOLE FOODS AT SHARON                           )
 SQUARE,                                               )
                                                       )
                Defendant.                             )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 14) filed by John Michael Durnovich, concerning

Melody Hall Demasi, on June 9, 2021. Melody Hall Demasi seeks to appear as counsel pro hac

vice for Defendant. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 14) is GRANTED. Melody Hall

Demasi is hereby admitted pro hac vice to represent Defendant.

         SO ORDERED.

                                      Signed: June 9, 2021




      Case 3:20-cv-00401-MOC-DCK Document 15 Filed 06/09/21 Page 1 of 1
